Citation Nr: 0014981	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 70 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1970, 
including service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal.  

By rating action in July 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO), Cleveland, Ohio, granted 
service connection for PTSD and assigned a 70 percent rating, 
effective August 25, 1995.  That rating was not appealed and 
became final.  

In April 1998 the veteran submitted the claim which led to 
the current appeal.  This appeal to the Board of Veterans 
Appeals (Board) is from July and August 1998 rating actions 
which continued the 70 percent rating for PTSD and denied 
benefits based on TDIU.  

In his substantive appeal to the Board, VA Form 9, dated in 
September 1998, the veteran requested a hearing before the 
Board in Washington, D.C.  He was scheduled for a hearing in 
February 1999, but he failed to report, and did not request 
that the hearing be rescheduled.  No good cause having been 
shown, the hearing request must be considered to have been 
withdrawn.  38 C.F.R. § 20.702.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD has resulted in no 
more than severe impairment of social and industrial 
adaptability.  

3.  The veteran is currently employed full time as a truck 
driver and has been steadily so employed for many years.  

4.  The veteran is not precluded from engaging in 
substantially gainful employment due to service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Code 9411 (1996).  

2.  The evidence of record establishes that the veteran is 
not unemployable as a result of service-connected disability.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.321, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for PTSD and 
TDIU are plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation of a service-
connected disability generally is a well grounded claim).  
When a veteran submits a well grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to him with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

Where, as here, entitlement to service connection has already 
been established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Factual Background

The report of the veteran's psychiatric examination by VA in 
June 1996 reflects that he stayed drunk or high for most of 
20 years following his service in Vietnam, but that he worked 
steadily as a truck driver during this time.  He changed jobs 
frequently due to personality conflicts.  He reported being 
clean and sober for the past 18 months.  He had no history of 
psychiatric or substance abuse treatment or any self-help 
group activity.  He had been divorced and was living with his 
ex-wife.  His primary complaint was an episode of deer 
hunting which really got him going.  He described himself as 
being a nervous wreck hiding behind a log and believing that 
the Viet Cong were coming to get him.  He also gave the 
history of being involved in numerous mine explosions in 
Vietnam, and he reported that at least every week he had a 
fear of a mine when driving his truck.  On these occasions, 
he would slam on the brakes and change lanes.  Reportedly, he 
also awakened in a sweat from dreams he could not remember.  
Sometimes, he awakened in a panic, thinking about Vietnam.  
He never slept more than 3 to 4 hours during the night, and 
had one or more awakenings.  He was fearful of crowds, 
although he was not like this prior to service.  He was now 
very irritable and physically aggressive, which was unlike 
his personality before service.  He had physically abused his 
spouse, and was verbally abusive to his children on minimal 
provocation.  He had seriously assaulted other men.  He 
enjoyed his current job because he was able to structure it.  
He worked primarily at night and had very little public 
contact.  He hurried to finish his job before people came to 
work.  

On mental status examination, the veteran was described as a 
tense, unhappy man.  He was not psychotic or demented.  His 
behavior was generally appropriate during the interview.  He 
told his story with appropriate affect, although he was on 
the stoic side rather than the histrionic side.  The 
diagnosis was chronic PTSD with severe impairment.  

When the veteran had a psychiatric examination by VA in May 
1998, it was again reported that he was a full time truck 
driver.  He had no history of psychiatric treatment.  He 
complained of combat-related nightmares, about once or twice 
a month, which disturbed his sleep.  They were not as bad as 
before.  He could not be around people; he did not know why, 
but he did not want to deal with people.  He drove trucks, 
did most of his work at night, and returned home in the 
morning before people went to work.  At home, he stayed 
mostly by himself.  He did not socialize, and did not have 
relationships with his parents, sister, or anybody.  He had 
no friends.  He reported blowing up at some stupid things.  
He admitted being verbally abusive to his wife and his 
children.  He denied alcohol or drug problems.  During the 
previous year, he had missed three months of work because his 
hand was crushed at work which required surgery.  He had been 
off work for the last month.  He related that he had called 
in sick.  On mental status examination he was alert and 
oriented in all spheres.  He appeared somewhat irritable and 
depressed with a restricted range of affect.  He admitted to 
having suicidal thoughts at times, although he did not have 
any history of suicide attempts in the past.  He denied 
having any homicidal ideation.  There was no psychosis or 
thought disorder noted.  He was coherent, appropriate, and 
competent.  The diagnosis was chronic PTSD, severe.  

Consistent with what was reported on VA examination, his VA 
Form 21-8940, submitted in April 1998, reflects that he was 
self employed as a truck driver from 1977 to 1990; that he 
was employed by a trucking company from 1990 to 1993; and 
that he was employed by another trucking company from 
February 1993 to November 1993.  He had been employed in his 
current job as a propane truck driver since December 1993.  
His disability had affected full time employment since 1970 
in that he had had some 25 jobs since that time.  The most he 
every earned in any one year was $42,000 in 1996.  He worked 
full time until April 1998, but was having problems with his 
present job.  

In July 1998, a propane company employee reported that the 
veteran had been hired in December 1993 and that he had been 
out sick 171 days from then until the present.  There had 
been no time off from employment due to lack of work.  


Analysis

Increased Evaluation for PTSD

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria in the 
Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130). 

Under the new diagnostic criteria for PTSD, a 70 percent 
rating is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Code 9411.  

The veteran is working full time, although he finds it 
necessary to work when he can avoid as much contact with 
other people as possible.  However, the fact that he is 
working full time coupled with the numerous positive findings 
on the two psychiatric examinations is clearly against the 
assignment of a disability rating in excess of 70 percent.  
The mental status findings are that he has no history of 
psychiatric or substance abuse treatment or any self-help 
group activity.  He is not psychotic or demented.  His 
behavior on both examinations was generally appropriate.  His 
narrative was told with appropriate affect, and he was alert 
and oriented in all spheres.  He denied having any homicidal 
ideation.  There was no psychosis or thought disorder noted.  
In sum, he was described as coherent, appropriate, and 
competent.  

On both psychiatric examinations his PTSD was termed severe.  
This is consistent with the history he gave that he changed 
jobs frequently due to personality conflicts.  Reportedly, he 
also had sleep disturbance with awakening in a sweat from 
dreams he could not remember, or awakening in a panic, 
thinking about Vietnam.  The veteran is fearful of crowds, 
and is very irritable.  He is physically and verbally abusive 
on occasion.  Even at home, he remains mostly by himself.  He 
does not socialize even with his parents or sister, and he 
has no friends.  These findings, while they do support a 70 
percent rating for severe disability from PTSD, do not 
support a higher schedular rating.  

The manifestations of disability necessary for the assignment 
of a 100 percent schedular rating are not demonstrated.  For 
example with the veteran working full time, it is improper to 
conclude that he is virtually isolated in the community.  
Similarly, there is no objective evidence of gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
demonstrative inability to obtain or retain employment.  
Further, there is no objective evidence showing total 
occupational and social impairment, again primarily because 
the veteran works full time.  The psychiatric examination 
reports are negative for symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name.  The criteria for a total (100 
percent) schedular rating are simply not met or even remotely 
approximated by the evidence of record at this time.  


TDIU Claim

In addition to the veteran's psychiatric disorder, service 
connection has been established for a shell fragment wound 
scar on the posterior chest, but it is assigned a 
noncompensable disability rating, and that rating has not 
been questioned.  The veteran has provided a history of 
essentially continuous, substantially gainful employment and 
he is currently working full time.  He has also made it clear 
that he will continue working in spite of his disability to 
support himself and his family.  

The applicable regulations provide that total disability 
ratings for compensation may be assigned where the schedular 
rating for the service-connected disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.  Here, the veteran has one 
compensable disability rating, a 70 percent rating for PTSD.  
There is no evidence that the veteran has ever taken 
medication for his PTSD, been involved in group therapy, or 
received any psychiatric treatment, let alone that he has 
been hospitalized because of his PTSD.  Although he has 
missed some time from work due to illness in recent years, it 
is apparent that at least three months of this time was lost 
due to a crushed hand injury at work, which required surgery.  
Clearly, that was not time lost due to service-connected 
disability.  The fact that he is currently employed full time 
in a rather stressful, well paying occupation, along with all 
the other positive psychiatric findings described above, is 
simply inconsistent with a legal conclusion that he is 
incapable of substantially gainful employment due to service-
connected disability, as that term is defined in the 
applicable law and regulations.  38 C.F.R. 3.340, 3.321, 
3.341, 4.16 (1999).  


ORDER

Entitlement to an increased evaluation for PTSD is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

